NO. 07-02-0369-CR

                                     IN THE COURT OF APPEALS

                              FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL C

                                         SEPTEMBER 30, 2002

                               _________________________________


                              EX PARTE DARRICK MARCIANO KIZZEE


                               _________________________________


Before QUINN and REAVIS and JOHNSON, JJ.


                                               DISMISSAL


        Proceeding pro se, Darrick Marciano Kizzee filed a notice of appeal from the Texas Court of

Criminal Appeals’s dismissal of his application for writ of habeas corpus. By letter dated September 13,

2002, this Court requested that Kizzee show why this Court has jurisdiction to entertain his purported

appeal. Kizzee responded by filing a document entitled “Court’s Jurisdiction.” Although he cites several

legal authorities, Kizzee does not reference any authority establishing that this Court has jurisdiction to

hear an appeal of the dismissal by the higher court.


        Accordingly, we dismiss this purported appeal for want of jurisdiction.


                                                         Don H. Reavis
                                                             Justice


Do not publish.